DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on July 06, 2022. Claims 1-20 are pending and addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 06, 2022 has been entered.

Information Disclosure Statement
6.	The information disclosure statement filed on 06 July 2022 has been considered.

Allowable Subject Matter
7.    Independent claims 1, 9 and 17 are allowed. Dependent claims 2-8, 10-16 and 18-20 are allowed based on their dependency.

8.    The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, inter alia, “the randomizing values includes generating a random number over a range having as an end value a first value, and multiplying the random number and a second value, which is larger than said first value, said first value is a power of two of the word size multiplied by a multiplier value, minus one, said second value is equal to a power of two of said number of bits divided by the first value, the multiplier value being an integer greater than or equal to one and smaller than a ratio of said number of bits to the word size”.

The closest prior art(s) made of record are:

Jacobson et al. (U.S. Pub. No. 2015/0288520 cited in the IDS filed on 3/25/2021 and hereinafter referred to as Jacobson) which discloses elliptic curve point multiplication using randomly selected multipliers from a range to prevent side-channel leakage (see paragraphs [0004], [0006] and [0024] of Jacobson)
Al-Gahtani et al. (U.S. Pub. No. 2010/0322422 and hereinafter referred to as Al-Gahtani) which discloses elliptic curve scalar multiplication using projective coordinates (see paragraphs [0056]-[0057] of Al-Gahtani) 

While the prior art does disclose elliptic curve point multiplication using randomly selected multipliers from a range, the prior art does not specifically disclose the specific type of randomizing using the particular values as claimed. Therefore, claim 1 is considered to contain allowable subject matter. Claims 9 and 17 are considered to contain allowable subject matter for similar reasons to claim 1. Dependent claims 2-8, 10-16 and 18-20 are considered to contain allowable subject matter based on their dependency.

The IDS filed on July 06, 2022 has been considered. The reference(s) contained therein, either by themselves or in any combination with the prior art, would not have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

13.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

14.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438